Fish, J.
Sustaining for the first time a certiorari in a case, upon the ground that the verdict in the lower court was contrary to the evidence, is equivalent to the first grant of a new trial. As it is very clear that the verdict rendered in the justice’s court in favor of the plaintiff in error was not demanded by the evidence, this case falls within the rule so often announced by this court, and now-embodied in section 5585 of the Civil Code, that the first grant of a new trial will not be disturbed when it does not appear that the judge abused his discretion in granting the same.

judgment affirmed.


All the. Justices concurring.